Citation Nr: 0819409	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-42 291	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
shrapnel wound to the right hand.

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chest disorder, 
as a residual of an injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
July 1970.  

This appeal to the Board of Veterans Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, in relevant part, denied the veteran's claims for 
service connection for bilateral hearing loss, tinnitus, a 
shrapnel wound to his right hand, and hypertension.  The RO 
also denied his petition to reopen his previously denied, 
unappealed, claim for service connection for a chest disorder 
as a residual of an injury.

An earlier December 1970 rating decision, which had initially 
considered and denied the veteran's claim for service 
connection for a chest disorder, had become final and binding 
on him based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).  In that prior decision, the RO had denied 
this claim primarily because there was not a then current 
diagnosis of a chest disorder.  However, the veteran also had 
failed to establish the other essential elements of a 
service-connection claim, namely, 
in-service incurrence of the claimed disorder and medical 
nexus evidence showing a correlation between a claimed injury 
to his chest during the Vietnam War and a then current chest 
disorder.  He thus is required to submit new and material 
evidence to reopen this claim and warrant further 
consideration of it on the underlying merits (on a de novo 
basis).  The Board must make this threshold preliminary 
determination because this affects the Board's jurisdiction 
to consider the underlying claim on the merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  



In this decision the Board is deciding the claims for service 
connection for bilateral hearing loss, tinnitus, shrapnel 
wound to the right hand, and hypertension.  Regrettably, 
however, the Board is remanding the petition to reopen the 
claim for a chest disorder to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


FINDINGS OF FACT

1.  There is no indication the veteran had bilateral hearing 
loss while he was in the military or sensorineural hearing 
loss within one year after his discharge or even for many 
ensuing years.  There also is no competent or credible 
evidence otherwise linking his current bilateral hearing loss 
to his military service, including to any acoustic trauma he 
may have sustained in service.

2.  The veteran does not have a current tinnitus disability.  

3.  The veteran does not have any current disability of the 
right hand, including from a shrapnel wound.  

4.  There is no credible evidence of hypertension during 
service or for many years after, and no competent or credible 
evidence of a link between the veteran's current hypertension 
and his period of active military service.




CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  A shrapnel wound to the right hand was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

4.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
with regard to the claims for service connection for 
bilateral hearing loss, tinnitus, a shrapnel wound to the 
right hand, and hypertension.  38 U.S.C.A. § 5100 et seq 
(West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of VCAA letters from the RO to the 
veteran in July 2003 and April 2004.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him of the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing him of the information and evidence VA 
would obtain and assist him in obtaining; (3) informing him 
of the information and evidence he was expected to provide; 
and (4) requesting that he provide any evidence in his 
possession pertaining to his claim.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the RO correctly issued the July 2003 
VCAA notice letter prior to the March 2004 adverse 
determination on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing error for that letter.  

And after providing that additional April 2004 VCAA notice, 
the RO subsequently went back most recently and readjudicated 
the veteran's claims in the November 2004 statement of the 
case (SOC) - including addressing any additional evidence 
received in response to that additional notice.  This is 
important to point out because the Federal Circuit Court and 
Veterans Claims Court have recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  So the timing defect in the 
notice has been rectified.  

However, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In any event, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 2 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Id.

Specifically, the veteran submitted an authorization for 
private medical evidence regarding all conditions claimed, 
private medical evidence of his hearing loss disability, and 
personal statements and his representative's statements all 
showing actual knowledge of the evidence required to 
substantiate his claims on appeal.  See his March 2004 notice 
of disagreement (NOD) and November 2004 substantive appeal 
(VA Form 9).  In fact, his December 2004 representative's 
statement (VA Form 646) specifically stated there was no 
further evidence to submit, and his May 2008 informal hearing 
presentation again asserted the case is fully developed and 
ripe for Board review.

In addition, the July 2003 and April 2004 VCAA notices 
provided by the VA are clear and pertinent to the veteran's 
contentions, such that a reasonable person could understand 
what was required to prove the claims.  Overall, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  

As for the duty to assist, the RO has secured the veteran's 
service medical records (SMRs), private medical records as 
identified and authorized by the veteran, and his service 
personnel records, including his DD Form 214.  He also 
submitted personal statements and representative's statements 
on his behalf.  Neither he nor his representative has stated 
any additional evidence remains outstanding.  

Although the veteran was not provided with a VA examination 
for the service connection issues on appeal, the standards of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in 
this case.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  There is already sufficient competent medical 
evidence to adjudicate the service connection claims on 
appeal, such that a VA examination and/or opinion would serve 
no constructive purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

There is no indication he had bilateral hearing loss while he 
was in the military or sensorineural hearing loss within one 
year after his discharge or even for many ensuing years.  
There also is no competent or credible evidence otherwise 
suggesting a link between his current bilateral hearing loss 
and his military service, including to any acoustic trauma he 
may have sustained in service.  So there is no basis for 
obtaining a medical nexus opinion.  There is more than enough 
competent medical evidence in the record to decide his claim 
on appeal.  

Regarding the claims for tinnitus and a shrapnel wound to his 
right hand, it is significant that SMRs and post-service 
medical records are negative for these conditions.  VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of lay statements.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).  

As for hypertension, the first treatment and diagnosis is 
over 30 years after discharge.  There is no evidence of 
complaints or medical treatment for his hypertension during 
service or for many years afterwards, to bolster this claim 
and raise the need for a medical nexus examination.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As a whole, 
service and post-service medical records provide no basis to 
grant any of the service connection claims, and in fact 
provide evidence against the claims, such that no basis for a 
VA examination is warranted.  So the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  

Hypertension and organic diseases of the nervous system - 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  



Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307), there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Analysis of Service Connection Claims for Hearing Loss, 
Tinnitus, Shrapnel Wound to the Right Hand, and Hypertension

I.  Bilateral Hearing Loss

The veteran claims he suffered acoustic trauma during the 
Vietnam War as he was "constantly exposed to artillery and 
other noises of combat" leading to hearing loss.  See 
substantive appeal (VA Form 9).  He further asserts "[w]e 
had to secure the fire bases and constantly had the large 
caliber cannons going off over our heads.  Id.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. at 159.  



"In the case of any veteran who engaged in combat...the 
Secretary [of VA] shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease...notwithstanding the fact that there 
are no official record of such...in such service."  
38 U.S.C.A. § 1154(b).

"Satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardship of 
such service even though there is no official record of such 
incurrence or aggravation."  38 C.F.R. § 3.304(d).  

The Federal Circuit Court has held that the relaxed standard 
for combat veterans, to prove service connection for an 
injury sustained during such service, does not mean there is 
a relaxed standard to prove that he engaged in combat.  
See Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007).

Combat service also, even if established, does not obviate 
the need for the veteran to have medical nexus evidence 
linking his currently claimed disability to his military 
service.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms 
v. West, 12 Vet. App. 188, 
194-95 (1999).

Most fatal to the veteran's claim at issue for hearing loss 
is the fact that he did not have complaints or seek treatment 
for problems with his hearing either during his service in 
the Vietnam War or even for over three decades afterwards.  
He also has failed to otherwise establish a correlation 
between his current hearing loss disability and his claimed 
acoustic trauma during service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353;  Brammer, 
3 Vet. App. at 225.  Although a private audiological 
examination conducted in May 2004 appears to reflect 
bilateral hearing loss, the results of that examination were 
provided in graphic representations without interpretation as 
to the exact puretone thresholds found.  Therefore, it is 
unclear from this report whether the veteran actually has a 
confirmed bilateral hearing loss disability for 
VA compensation purposes, which, alone, would be a basis to 
deny his claim.  See 38 C.F.R. § 3.385; see also Hensley, 5 
Vet. App. at 157; Brammer, 3 Vet. App. at 225.  In any event, 
for purposes of this decision, the Board will assume that he 
currently has bilateral hearing loss per the applicable 
regulation.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.

Even so, as for evidence of this disability during service, a 
review of the veteran's service medical records (SMRs) shows 
no mention of any complaint, treatment, or diagnosis of 
bilateral hearing loss in service.  38 C.F.R. § 3.303(b).  
Neither is there any reference to an ear infection or other 
ear pathology.  And his July 1970 separation examination was 
equally unremarkable, also not noting any hearing loss in 
either ear.  Indeed, whispered voice testing was 15/15, 
bilaterally, so normal.  In the absence of any hearing loss 
in service, the veteran's service medical records provide 
highly probative evidence against his claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  And an October 1970 VA 
compensation examination, albeit for an unrelated chest 
disability claim, nonetheless noted there was no hearing loss 
and that physical inspection of the ears revealed no 
abnormalities.  



Indeed, as mentioned, there was no objective indication of 
hearing loss for even decades later, until 2004, long after 
the veteran's military service had ended.  The lapse of so 
many years, over three decades, after his separation from 
service and the first documented complaint or treatment for 
the claimed disorder is probative evidence to be considered 
in determining whether his current disability is 
traceable back to his military service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  But the mere fact that 
he did not have indications of hearing loss when separating 
from service, or even for many ensuing years, is not 
altogether dispositive of his claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish entitlement 
to service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Rather, it is only required that the veteran 
currently have sufficient hearing loss to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered an 
actual disability by VA standards (which, as mentioned, the 
Board is for purposes of this decision assuming that he 
does), and that he have competent evidence etiologically 
linking his current hearing loss to his military service, 
unfortunately which he does not.  

The veteran's assertions of suffering intense noise exposure 
while in combat during the Vietnam War may provide 
satisfactory lay evidence of service incurrence of hearing 
loss, even though there is no official record of such injury 
in service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
His claim is supported by his combat medals (see DD Form 
214), and combat stressors, already verified for the purpose 
of previously awarding him service connection for post-
traumatic stress disorder (PTSD).  See Stone, 480 F.3d 1111.  
Thus, the Board concedes there is credible evidence he 
suffered acoustic trauma in the Vietnam War.  Hensley, 5 Vet. 
App. at 159.

But even acknowledging there is proof of the veteran's 
claimed disability, and even proof he engaged in combat 
during service and experienced acoustic trauma in that 
capacity, there still is no competent medical evidence of a 
nexus or relationship between that acoustic trauma during 
service and his current hearing loss disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).
The Board has also considered lay statements provided by the 
veteran.  See his March 2004 NOD and December 2004 
substantive appeal.  While he is competent to testify that he 
has had difficulty hearing for a number of years, supposedly 
dating back to his military service, he is not competent to 
also attribute his hearing loss to his military service.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau 
v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage, 
10 Vet. App. at 494-497.  Again, there is no history of 
complaint, treatment, or diagnosis of the veteran's current 
hearing loss disability either in service or for many years 
after.  Overall, the evidence of record does not support his 
claim.  

II.  Tinnitus and Shrapnel Wound to the Right Hand

Unfortunately, most fatal to these claims is that there 
simply is no medical evidence confirming the veteran has 
current disability from either tinnitus or a shrapnel wound 
to his right hand.  As mentioned, proof of current disability 
is perhaps the most fundamental requirement for establishing 
entitlement to service connection.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation only may be awarded to an applicant who has 
disability on the date of his application, not for past 
disability).

Concerning this, the veteran's post-service private medical 
records are completely unremarkable for any documented 
complaint, treatment, or diagnosis of these conditions.  In 
fact, no doctor has ever indicated that the veteran has 
tinnitus or any right hand disability, including from a 
shrapnel wound.  So, simply stated, the medical record 
outweighs his personal belief that he has these disorders.  
Thus, absent current disability from these respective 
conditions, service connection for tinnitus and a shrapnel 
wound to the right hand cannot be granted.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.

III.  Hypertension

Unlike his claims for tinnitus and residuals of a shrapnel 
wound to his right hand, there is no disputing the veteran 
has hypertension.  His private treatment records dated from 
August 2002 to May 2003 document a diagnosis of "mild 
hypertension."  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  Consequently, the determinative issue is 
whether this condition is somehow attributable to his 
military service during the Vietnam War.  See Watson, 4 Vet. 
App. at 314 ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; 
Hibbard, 13 Vet. App. at 548; and Collaro v. West, 
136 F.3d at 1308.  

As for evidence of this condition during service, a review of 
the veteran's SMRs shows no mention of any complaint, 
treatment, or diagnosis of hypertension.  38 C.F.R. 
§ 3.303(b).  In the absence of any complaints of hypertension 
in service, his service medical records provide evidence 
against this claim.  See Struck, 9 Vet. App. 145.  

Most significantly, there is no competent evidence of a link 
between the veteran's current hypertension and his military 
service.  In this regard, his private medical records on file 
contain no evidence or opinion concerning the etiology of his 
hypertension.  So there is not the required evidence showing 
a correlation between his current hypertension and his 
military service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d 
at 1375.  And absent this medical nexus evidence, 
service connection is not warranted.

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that a gap of over three decades between 
service and the first documented complaints of hypertension 
provides highly probative evidence against this claim.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage, 10 Vet. 
App. at 494-497.  Again, there is no history of complaint, 
treatment, or diagnosis of hypertension either in service or 
for many years after.  Overall, the evidence of record does 
not support this claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss, tinnitus, a shrapnel wound to the right hand, and 
hypertension.  So there is no reasonable doubt to resolve in 
the veteran's favor, and these claims must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a shrapnel wound to the right hand is 
denied.  

Service connection for hypertension is denied.  




REMAND

Before addressing the merits of the remaining issue on 
appeal, as to whether new and material evidence has been 
received to reopen the claim for service connection for a 
chest disorder as a residual of an injury, the Board finds 
that additional development of this claim is required.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that:  (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.  

In addition, VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The RO's VCAA notice letter dated in July 2003, however, did 
not describe what evidence would be necessary to substantiate 
those elements required to establish service connection that 
were found insufficient in the previous denial on the merits.  
38 C.F.R. § 3.156(a).  Rather, the letter only describes what 
is meant by new and material evidence in a general sense, but 
to reiterate, not with respect to the specific missing 
elements of the previously denied claim for service 
connection.  Moreover, the RO has provided the veteran no 
other VCAA notice letters that directly advise what specific 
evidence would be required to reopen his claim for service 
connection.  

The December 1970 rating decision is the last final decision 
on the merits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).  In that decision, 
the RO denied service connection for a chest disability 
primarily because there was not a then current chest 
disability diagnosed (i.e., medical evidence confirming the 
veteran then currently had the condition claimed).  However, 
he had also failed to establish the other essential elements 
of a service-connection claim, namely, in-service incurrence 
of this condition and medical evidence of a nexus (i.e., 
link) between this condition and his military service during 
the Vietnam War.  

Therefore, to comply with Kent, the veteran should have been 
advised that in order to reopen this claim, he must submit 
competent evidence suggesting he has a current chest 
disability; an injury or disease of the chest during service; 
and competent medical evidence suggesting a link between his 
currently claimed chest disability and his military service.  
He must receive this VCAA notice before deciding this claim.

As it appears to be relevant to consideration of his petition 
to reopen, the veteran also should be informed that pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).



Accordingly, this remaining issue regarding the petition to 
reopen the claim for service connection for a chest disorder 
is REMANDED for the following development and consideration:  

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) 
that:
(1) notifies him of the evidence and 
information necessary to reopen this 
claim (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies him of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
on the merits.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Specifically, 
advise him that in order to reopen his 
claim he must submit competent evidence 
of:
a.	a current diagnosis of a chest 
disability, and
b.	incurrence of a disease or injury 
to the chest during service, and
c.	a nexus (i.e., link) between a 
current chest disability and his 
military service, or specifically, 
between his alleged current chest 
disability and his claimed in-
service injury to his chest.  

As it appears to be relevant to 
consideration of his petition to 
reopen, the veteran should also be 
informed that pain, alone, without a 
diagnosed or identifiable underlying 
malady or condition, does not in and of 
itself constitute a disability for 
which service connection may be 
granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).

2.	Then, after giving the veteran time to 
respond to this additional notice, 
readjudicate his petition to reopen his 
claim for service connection for a 
chest disability in light of any 
additional evidence received since the 
November 2004 statement of the case 
(SOC).  If this claim is not granted to 
his satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of this remaining claim.  

The veteran has the right to submit additional evidence and 
argument concerning this remaining claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


